Exhibit 10.2

TAX SHARING AGREEMENT

THIS TAX SHARING AGREEMENT (the “Agreement”) dated as of January 1, 2008, is
between Nationwide Mutual Insurance Company, an Ohio mutual insurance company
(“Nationwide Mutual”), and any corporation that may hereafter be a subsidiary of
Nationwide Mutual and become a party hereto as contemplated by Section VII
(C) hereof (collectively, the “Subsidiaries,” or individually, “Subsidiary”).

This Agreement replaces all previous tax sharing agreements Nationwide Mutual or
any of the Subsidiaries may have been a party to.

WHEREAS, the Group will file a consolidated federal income tax return or
consolidated or combined state and/or local income or franchise tax returns for
the Tax Year ending December 31, 2008 and intends to continue filing
consolidated federal income tax returns or consolidated or combined state and/or
local income or franchise tax returns in subsequent years; and

WHEREAS, the parties hereto desire to enter into this Agreement to fairly
allocate among themselves the federal, state, or local tax liabilities, credits,
refunds, benefits, and similar items related to the consolidated federal income
tax return or consolidated or combined state and/or local income or franchise
tax returns for Tax Year ended December 31, 2008 and subsequent years.

NOW, THEREFORE, in consideration of their mutual promises, the parties agree as
follows:

I. Definitions. As used herein, the following terms shall have the following
meanings (all terms defined in this Section 1 or in other provisions of this
Agreement in the singular shall have the same meanings when used in the plural
and vice versa):

 

  A.

“Group” shall mean the affiliated group of corporations as defined in § 1504 of
the Internal Revenue Code of 1986, as amended (the “Code”), of which Nationwide
Mutual or a subsidiary of Nationwide Mutual is the common parent.

 

  B.

“Includible Corporation” shall mean, with respect to any entity, any corporation
that is a subsidiary of such entity and that now or in the future qualifies
under §1501 et seq. of the Code as an includible corporation of an affiliated
group of corporations of which such entity is the parent.

 

  C.

“Obligor” shall mean, individually, Nationwide Mutual and each of the
Subsidiaries that is or becomes a party hereto.

 

  D.

“Parent” shall mean the entity eligible or chosen as the filing entity for the
consolidated federal income tax return filing group or consolidated or combined
state or local income or franchise tax return filing group.

 

  E.

“Tax Return” shall mean any return, filing, questionnaire or other document
required to be filed, including requests for extensions of time, filings made
with estimated tax

 

1



--------------------------------------------------------------------------------

      

payments, claims for refund and amended returns that may be filed, for any Tax
Year with any taxing authority in connection with any tax.

 

  F.

“Tax Year” shall mean each year or other period during which the Subsidiaries
are included in a consolidated federal income tax return and a consolidated or
combined state or local income or franchise tax return with Nationwide Mutual or
other Parent.

II. Representations and Warranties. Each Obligor hereby represents and warrants
to each other Obligor that:

 

  A.

Such Obligor is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.

 

  B.

None of the execution and delivery of this Agreement, the consummation of the
transaction herein contemplated or compliance with the terms and provisions
hereof will conflict with or result in a breach of, or require any consent
under, the Charter, Bylaws, Code of Regulations or Articles of Incorporation of
such Obligor, or, to the best knowledge of such Obligor, any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or any agreement or instrument to which such
Obligor is a party or by which such Obligor is bound or to which such Obligor is
subject, or constitute a default under any such agreement or instrument, or
result in the creation or imposition of any lien on any of the revenues or
assets of such Obligor pursuant to the terms of any such agreement or
instrument.

 

  C.

Such Obligor has all necessary corporate power and authority to execute, deliver
and perform its obligations under this Agreement; the execution, delivery and
performance by such Obligor of this Agreement have been duly authorized by all
necessary corporate action on its part; and this Agreement has been duly and
validly executed and delivered by such Obligor and constitutes its legal, valid
and binding obligation, enforceable against such Obligor in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization , moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

  D.

No authorizations, approvals or consents of and no filing or registrations with,
any governmental or regulatory authority or agency are necessary for the
execution, delivery or performance by such Obligor of this Agreement or for the
validity or enforceability hereof or such authorizations, approvals, consents,
filings or registrations have been obtained or made.

III. Preparation and Filing of Consolidated Tax Returns. Nationwide Mutual, on
behalf of the Group, will file a consolidated federal income tax return for each
Tax Year that it is eligible to do so. If the Group is eligible, but not
required, to file consolidated or combined state and/or local income or
franchise tax returns for any Tax Year, Parent shall determine, in its sole
discretion, whether to file any such return for such Tax Year. Parent and the
Subsidiaries agree to file such consent, elections and other documents and to
take such other action as may be necessary or appropriate to carry out the
purposes of this Section. Parent will have full

 

2



--------------------------------------------------------------------------------

responsibility and discretion for the final reporting positions, elections and
disclosures taken in all such tax returns.

 

  A.

Amended Returns. In the event any Subsidiary of the Group wishes to amend its
portion of any filed tax return, Parent shall have discretion, taking into
account the consequences to the entire group, to file an amended return, to
present the adjustments to be included on such amended return at the audit of
the consolidated return to which the adjustments relate, or to take any other
reasonable action.

 

  B.

Audits. Parent shall act as agent for the Subsidiaries in the event of any audit
or administrative or judicial proceeding pertaining to the Group’s consolidated
federal income tax returns or any consolidated or combined state and/or local
income or franchise tax returns. The Group shall cooperate with each other in
such audits and administrative or judicial proceedings. Parent shall, in its
reasonable discretion, permit any Subsidiary that might have a liability or
refund as a result of an adjustment to participate in the proceedings relating
to such issue.

IV. Payment of Tax Liability. Parent is responsible for the timely and accurate
preparation and filing of the consolidated federal income tax return and any
consolidated or combined state and/or local income or franchise tax returns and
associated tax liability for each Tax Year. For each Tax Year, each Subsidiary
will pay to Nationwide Mutual an amount equal to the federal income tax
liability attributable to such Subsidiary as calculated under Section V. In the
event that Parent shall elect or be required to file a consolidated or combined
state and/or local income or franchise tax return for any Tax Year, each
Subsidiary shall pay to Parent an amount equal to the amount of state and/or
local income or franchise tax for such Tax Year as calculated under Section VI.

 

  A.

Estimated Taxes. If in any Tax Year Parent believes in good faith that any
Subsidiary will be obligated to make payment to Parent pursuant to this Section,
such Subsidiary may be required by Parent to pay such amounts as would be
necessary to make estimated payments to the tax authorities in respect of its
federal and/or state and local income and franchise tax liability.

 

  B.

Refunds and Deficiencies. If, on the basis of the computation made by Parent in
accordance with Section V hereof, including any redeterminations, any Subsidiary
is entitled to refund of federal and/or state or local income or franchise tax,
Parent shall pay such Subsidiary the amount of the tax refund. In calculating
the amount of the refund, Parent will exclude any tax attributes of the
Subsidiary which have been utilized by the Group and for which the Subsidiary
has been previously compensated.

If, on the basis of the computation made by Parent in accordance with Section V
hereof, including any redeterminations, Parent is entitled to additional federal
and/or state or local income or franchise tax payments, Parent shall give the
Subsidiary at least ten (10) days notice of any amounts payable to the Parent.

Any refund or deficiency payments by or to the Parent will be made in accordance
with the Settlement provisions of Section IV (D).

 

3



--------------------------------------------------------------------------------

  C.

Interest and Penalties. Payments by or to the Parent may include interest and
penalties equal to the amounts actually paid to, or received from, the Internal
Revenue Service or state tax authority.

 

  D.

Settlement. Payment of tax liability, including any refunds, shall be made
within ninety (90) days following the filing of the Tax Return of the Group or
any corresponding payment or receipt of refund from the Internal Revenue Service
or state tax authority.

 

  E.

Additional Payment. Notwithstanding any other provision of this Agreement, in
the event the federal, state or local tax of any Obligor is permanently reduced
as a result of a transaction which (i) has no impact on income for financial
accounting purposes, and (ii) results in a permanent increase in any such tax
for another Obligor, the Obligor whose taxes are reduced shall, within sixty
(60) days of a determination that this provision is applicable, pay the amount
by which its taxes were reduced to the party whose taxes are increased as a
result of the transaction.

V. Calculation & Allocation of Federal Tax Liability. The federal income tax
liability of each Subsidiary shall be determined pursuant to the principles used
to determine earnings and profits under Code §1552(a)(2) and Treasury Regulation
§1.1502-33(d)(3) using a fixed percentage of one hundred, but without regard to
the provisions of Code §55 (Alternative Minimum Tax).

 

  A.

Limitations on Tax Attributes. Items of income, deductions, credits and other
similar items that may be limited or recharacterized on a consolidated basis
(e.g., foreign tax credits, charitable contributions, section 1231 gains, etc.)
shall be included in the determination of each Subsidiary’s tax liability as so
limited or recharacterized. For purposes of this determination, any item that is
limited on a consolidated basis shall be allocated to each Subsidiary according
to the ratio of (i) the amount of such item generated by a Subsidiary to
(ii) the total amount of such items generated by the Group. Such items will be
available for future utilization by the Group.

 

  B.

Tax Benefits. In determining the tax liability of each Subsidiary, each
Subsidiary will be entitled to the tax benefit that results from any of its net
operating losses, net capital losses, deductions or credits (each, a “Tax Item”)
that are utilized by the Group in the Tax Year. Tax Items not utilized will be
available for future utilization by the Group and settled with the Subsidiary
when utilized.

 

  C.

Carrybacks of Losses & Credits. In allocating the Group’s federal income tax
liability, each Subsidiary will be entitled to the tax benefit that results from
any of its net operating losses, net capital losses, deductions or credits
(each, a “Tax Item”) that are carried back to a prior period consolidated
return. The benefit of any carryback of a Tax Item to any prior period
consolidated return will be taken into account only when and to the extent that
such carryback reduces the tax liability in a prior period return. The
Subsidiary generating, or otherwise bearing the cost of, such Tax Item that has
been carried back will be paid pursuant to the Settlement provisions of Section
IV (D).

 

  D.

Redeterminations. In the event of adjustments to taxes (as a result of audits,
filing of amended returns, carrybacks, or other similar items), allocations
under this Agreement shall be redetermined as if the adjustments were included
in the Tax Return as originally filed.

 

4



--------------------------------------------------------------------------------

VI. Calculation & Allocation of State Tax Liability. The state and / or local
income or franchise tax of each Includible Corporation shall be determined as if
each Includible Corporation were filing on a separate company basis.

 

  A.

Allocation. In any Tax Year for which the Parent has elected to file a
consolidated or combined state and/or local income or franchise tax return for
the Group, payment of any material separate company tax liability by or to the
Parent will be paid pursuant to the Settlement provisions of Section IV (D).

 

  B.

State Insurance Regulation. In the event any state shall require a different
procedure with respect to the payment of the federal or state tax liability of
an Includible Corporation of the Group for the purposes of regulating insurance
companies, such other method shall be utilized with respect to the Includible
Members of the Group affected thereby.

VII. Administrative Matters.

 

  A.

Information. The Subsidiaries shall provide Parent with such information as
Parent may need in connection with the preparation of federal income tax returns
for the Group. Parent shall prepare, or have prepared at its expense, the
federal consolidated income tax returns of the Group, and Parent and the
Subsidiaries shall cooperate with each other in the preparation of such federal
income returns.

 

  B.

Consent to Settlements. Parent shall inform each Subsidiary of any audits,
administrative or judicial proceedings that may affect the tax liability of the
Subsidiaries. Parent shall not settle any such issues without the Subsidiaries’
consent which consent may not be unreasonably withheld.

 

  C.

Future Subsidiaries. Parent and the Subsidiaries agree to cause any corporation
that in the future will qualify as an Includible Corporation of Parent, to
become a party hereto as an additional Subsidiary hereunder.

 

  D.

Notices. All notices hereunder shall be in writing and telecopied or delivered
to the intended recipient at its “Address for Notices” specified beneath its
name on the signature pages hereof or, as to any party, at such other address as
shall be designated by such party in a notice to each other party, provided that
notices to any Subsidiary shall be given to such Subsidiary at the “Address for
Notice’. Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given when transmitted by telecopier or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

VIII. Miscellaneous.

 

  A.

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the law of the State of Ohio.

 

5



--------------------------------------------------------------------------------

  B.

Waivers. Etc. The terms of this Agreement may be waived, altered or amended only
by an instrument in writing duly executed by Parent and the Subsidiaries. Any
such amendment or waiver shall be binding upon Parent and the Subsidiaries.

 

  C.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of Parent and the Subsidiaries.

 

  D.

Counterparts, Integration. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understanding, oral or written, relating to the subject matter
hereof.

 

  E.

Number. Unless otherwise provided, all references in the Agreement that are in
the singular shall be construed to include the plural, and all references in the
plural shall be construed to include the singular.

 

  F.

Record Retention. Parent will retain copies of all tax returns, related
schedules and work papers, and all material records and other documents in
connection with the provisions of this Agreement until the expiration of the
statute of limitations (including extensions) for the taxable years to which
such tax returns and other documents relate and until the final determination of
any payments which may be required in respect of such years under this
Agreement. Each Subsidiary also shall retain copies of all such tax returns and
other documents as may be required by applicable laws and regulations.

Notwithstanding any prior agreement of the parties, or any prior decision of
Parent or the Subsidiaries, the actions of the officers and employees of the
parties which have been taken prior to the date of this agreement concerning the
allocation and payment of federal, state and local tax liability are hereby
ratified and affirmed, and the parties agree to be bound by such actions.

IN WITNESS WHEREOF, the parties hereto have caused this Tax Sharing Agreement to
be duly executed and delivered as of the day and year first written above.

 

Nationwide Mutual Insurance Company     Allied General Agency Company By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices:

One Nationwide Plaza

Columbus, Ohio 43215

Attn: SVP–Head of Taxation

   

One Nationwide Plaza

Columbus, Ohio 43215

Attn: SVP–Head of Taxation

 

6



--------------------------------------------------------------------------------

AGMC Reinsurance, Ltd.     Allied Property And Casualty Insurance Company By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Allied Group Inc.   AMCO Insurance Company By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Allied Texas Agency   Atlantic Floridian Insurance Company
By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation American Marine Underwriters   Cal-Ag Insurance Service,
Inc. By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker   Pamela A. Biesecker Senior Vice President–Head of Taxation
  Senior Vice President–Head of Taxation Address for Notices:   Address for
Notices: One Nationwide Plaza   One Nationwide Plaza Columbus, Ohio 43215  
Columbus, Ohio 43215

Attn: SVP–Head of Taxation

    Attn: SVP–Head of Taxation

 

7



--------------------------------------------------------------------------------

Calfarm Insurance Agency     Corviant Corporation By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Crestbrook Insurance Company     FutureHealth Corporation
By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Depositors Insurance Company     FutureHealth Technologies
Corporation By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation FutureHealth Holding Company     Gates McDonald & Company
of New York By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation

 

8



--------------------------------------------------------------------------------

Gates McDonald & Company     Insurance Intermediaries, Inc. By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Gates McDonald Health Plus, Inc.     National Casualty
Company By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Lone Star General Agency     Nationwide Affinity Insurance
Company of America By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Nationwide Advantage Mortgage Company     Nationwide Asset
Management, Inc. By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation

 

9



--------------------------------------------------------------------------------

Nationwide Agribusiness Insurance Company     Nationwide Cash Management Company
By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Nationwide Assurance Company     Nationwide Better Health,
Inc. By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Nationwide Corporation     Nationwide General Insurance
Company By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Nationwide Document Solutions, Inc.     Nationwide Global
Ventures, Inc. By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation

 

10



--------------------------------------------------------------------------------

Nationwide Global Holdings, Inc.     Nationwide Indemnity Company By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Nationwide Insurance Company of America     Nationwide
Insurance Company of Florida By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Nationwide International Underwriters     Nationwide
Investment Management, Inc. By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Nationwide Management Systems, Inc.     Nationwide Lloyds
By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation

 

11



--------------------------------------------------------------------------------

Nationwide Sales Solutions, Inc.     Nationwide Management & Research Trust By:
 

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Premier Agency, Inc.     Nationwide Property Casualty
Insurance Company By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Scottsdale Indemnity Company     Nationwide Securities,
Inc. By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Scottsdale Surplus Lines Insurance Company     Riverview
International Group, Inc. By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation

 

12



--------------------------------------------------------------------------------

Titan Automobile Insurance of New Mexico, Inc.     Scottsdale Insurance Company
By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Titan Insurance Company     THI Holdings Delaware, Inc. By:
 

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Victoria Automobile Insurance Company     Titan Indemnity
Company By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Victoria Fire and Casualty Insurance Company     Titan
Insurance Services, Inc. By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation

 

13



--------------------------------------------------------------------------------

Victoria National Insurance Company     Victoria Financial Corporation By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Victoria Specialty Insurance Company     Victoria Select
Insurance Company By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Western Heritage Insurance Company     W.I. of Florida,
Inc. By:  

/s/ Pamela A. Biesecker

    By:  

/s/ Pamela A. Biesecker

Pamela A. Biesecker     Pamela A. Biesecker Senior Vice President–Head of
Taxation     Senior Vice President–Head of Taxation Address for Notices:    
Address for Notices: One Nationwide Plaza     One Nationwide Plaza Columbus,
Ohio 43215     Columbus, Ohio 43215 Attn: SVP–Head of Taxation     Attn:
SVP–Head of Taxation Whitehall Holdings, Inc.     By:  

/s/ Pamela A. Biesecker

      Pamela A. Biesecker     Senior Vice President–Head of Taxation     Address
for Notices:     One Nationwide Plaza     Columbus, Ohio 43215     Attn:
SVP–Head of Taxation    

 

14